      Case 1:18-cv-11642-VM-DCF Document 180 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE BALIGA, derivatively on behalf of
 LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                              Plaintiff,
                -against-                              Civil Action No.: 1:18-cv-11642

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.), VINCENT WENYONG SHI, JIA LIAN,
 XIAO YU,                                              NOTICE OF MOTION TO
                                                       DISSOLVE THE PRELIMINARY
                              Defendants,              INJUNCTION AND DISCHARGE
                                                       THE RECEIVER
                -and-

 LINK MOTION INC. (F/K/A NQ MOBILE
 INC.),

 Nominal Defendant.


       PLEASE TAKE NOTICE that upon the accompanying Declaration of Michael James

Maloney, dated November 4, 2020, the exhibits annexed thereto, the Declaration of Vincent

Wenyong Shi, dated November 4, 2020, the exhibits annexed thereto, the accompanying

Memorandum of Law, and upon all prior proceedings, pleadings, and filings in this action,

Defendant Vincent Wenyong Shi (“Shi”), by his undersigned counsel, will move this Court,

located at the United States Courthouse for the Southern District of New York, 500 Pearl Street,

New York, New York, before the Honorable Debra C. Freeman, United States Magistrate Judge,

at a date and time to be determined by the Court, for an Order granting the following relief:

       (1)     Declaring, pursuant to Fed. R. Civ. Proc. 66, Robert W. Seiden, Esq. (the

“Receiver”) is hereby discharged as receiver for the Company and the receivership dissolved and

void ab initio; and




                                                1
      Case 1:18-cv-11642-VM-DCF Document 180 Filed 11/04/20 Page 2 of 3




       (2)     Directing the Receiver to take all actions, and execute all documents, necessary to

restore the Board of Directors of Link Motion Inc. f/k/a NQ Mobile Inc. (the “Company”) to its

membership status quo ante before the appointment of the Receiver; and

       (3)     Ordering that Mr. Guo “Francis” Lilin (“Lilin”) be deemed removed from the Board

of Directors of the Company effective immediately and directing the Receiver to take all actions

necessary to remove Lilin from the board of directors of any of the Company’s subsidiaries, or any

other company over which the Company and/or the Receiver has control; and

       (4)     Ordering that all rights of action of the Company, including but not limited to all

rights of action against Plaintiff, the Receiver, and any third-party, be vested in the restored Board

of Directors effective immediately; and

       (5)     Directing the Receiver to take all actions necessary to remove Mr. Guo “Francis”

Lilin as legal representative of the Company, any of its subsidiaries, or any other company over

which the Company and/or the Receiver has control; and

       (6)     Directing the Receiver to account within thirty (30) days for all property received,

actions taken, monies disbursed, liabilities incurred, and other actions taken by the Receiver during

the course of the receivership; and

       (7)     Declaring, pursuant to Fed. R. Civ. Proc. 65, that the preliminary injunction entered

by this Court on February 1, 2020 (Dkt. No. 26) is hereby vacated in all respects; and

       (8)     granting such other and further relief as the Court deems just and proper;

       PLEASE TAKE FURTER NOTICE that the time to serve and file papers in opposition

to and/or in further support of this motion shall be governed by Local Rule 6.1(b).

 Dated: New York, New York                            Respectfully submitted,
        November 4, 2020
                                                      FELICELLO LAW P.C.




                                                  2
Case 1:18-cv-11642-VM-DCF Document 180 Filed 11/04/20 Page 3 of 3




                                    By:__/s/ Michael James Maloney______
                                        Michael James Maloney
                                        Rosanne E. Felicello
                                    1140 Avenue of the Americas
                                    9th Floor
                                    New York, NY 10036
                                    Tel. 212-584-7806
                                    mmaloney@felicellolaw.com
                                    Attorneys for Defendant Vincent Wenyong Shi




                                3
